19 Mich. App. 514 (1969)
172 N.W.2d 874
PEOPLE
v.
RAWLINS
Docket No. 4,305.
Michigan Court of Appeals.
Decided October 27, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and James B. Parker, Prosecuting Attorney, for the people.
Charles G. Gibbons, for defendant.
*515 Before: QUINN, P.J., and BRONSON and T.M. BURNS, JJ.
PER CURIAM.
Defendant pled guilty to a charge of breaking and entering a store in violation of MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305) on October 10, 1966. A presentencing investigation was conducted, and, on February 1, 1967, the trial judge ordered sentence deferred to afford the defendant an opportunity to continue with a plan for rehabilitation.
On July 17, 1967, the trial judge passed sentence of not less than 2 nor more than 10 years after he determined that defendant was not making a real effort to rehabilitate himself. The defendant's only complaint, on appeal, is that the trial judge "was too cruel in sentencing him to prison because he (the defendant) did not make proper restitution and the defendant feels that it should have been part of the order deferring sentence, that he be instructed to make restitution."
A careful review of the record on appeal lends no support to such a contention and makes it clear that the trial judge was only concerned with defendant's failure to rehabilitate himself.
In any event, the sentence here was within the maximum provided by statute. This Court said in People v. Pate (1965), 2 Mich. App. 66, 68:
"When a sentence is within the maximum provided by statute, the trial court has wide discretion and an appellate court does not have supervisory control over punishment." (Citations omitted.)
Finding no merit in defendant's complaint, we affirm.
Affirmed.